                               Case 2: 17-cv-00125-GJQ-MV ECF No. 91, PagelD.488 Filed 05/24/21 Page 1 of 1

                                                          UNITED STATES DISTRICT COURT
                                                          1111 cc:c c □ 11.1
                                                                   a •~T RICT OF MICH IGAN
                                                                       -:RN DIVISION
                         FILED - MQ
                June 17, 2021 12: 13 PM
              CLERK OF COURT
            U.S. OISTRICT ~  T
        WESTERN DISTRICT       ~~~
         BY ___!!lli; SC ANNED BY:       l.!.__lqiw6i I                                      Case No. 2:17-cv-125

                                                                                             Hon . Gordon J . Quist




                                                                                     _I



                                                                                      OF HEARING


                                                                                     an rescheduled as set forth below:


                                                                                     onference
                                                                                     02:00 PM
                                                                                     · 7/ 1/2021 by video before Judge Jarbou )
                                                                 N
                                 z                               -ti        A        3at
                                 H                               ....
                                                                 ...,....
                                                                            H
                                                                            ....
                                                                            ~
                                 X
                    %            H                               1~
                                                                 ,.,.       C1
-=--"'              0            m                                          4'1
                    -;                                             '
=-=                                                                         ~
-.::... IO
                                                                                     :e line: 866-434-5269, Access Code
        CXI
                                                                 ..,,
                                                                 ,...,
                                                                 r<J

                                                                            ~'
                   I:)
-=
=
        I.It
        f.,11
        Ci)
                   rn
                C: , - ;:tJ
                                                                 f-✓
                                                                 I""        0
--en            z1➔ rn           .i,.

  : - t,P
                )> ,. ·-I        DO                              ~          ?
                                                                            ..,,..        MAARTEN V ERMAAT
-_ex,
                CII ;;; C-
                r;0 :o
                                 N
                                                                 i          ,..,.
-::- IO         m;p,:z                                                       1'..         U.S. Magistrate Judge
~ DO                                                             ;¥.I
                   Ill   n
                -ir- ·-f m
                Om<)
                                                                 -I         $              /s/ C. A. Moore
                                ....
                ,i ~                                                                      Courtroom Depu ty
-=
-= *   Ci)      0111'"
                         Ill

=-- . .
=N
                ;;,, :!:
                :E·1>0
-=-
_::.
       111
         I
                >i,m
                ;:,:,Cl;IJ
                O;o
-= ., .
-=-1-'
                   111
                   lll
                                CP
                                G
=-=VJ
 =-f.,11

       t,P         Ill
                   m
                                GI
                                en
                               .......
                   0            ISi
--=-·
 =N
-=.,,.                          (Cl

 =- .,,.I                      'N
                                I-'
       ....
